Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed 5/29/2020 has been considered by the examiner.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to due to the following:
The abstract contains phrases which can be implied, such as “An assembly for measuring metal powder material mass flow rate during direct metal deposition is disclosed” in lines 1-2. The abstract should avoid using phrases which can be implied.
The phrase “Preferably, the detection strip…particles” in lines 3-4 does not sufficiently disclose and describe the invention and the content of the specification, as the abstract should not refer to speculative applications of the invention. 
Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1 and 5 are objected to because of the following: the Examiner recommends removing the word “material” following the phrase “gas-blown metal powder material” in line 13 of claim 1 and 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Pauncz et al. (US20100145635A1), hereinafter Pauncz, in view of Dullea et al. (US2005133527A1), hereinafter Dullea.
Regarding claim 1, Pauncz teaches (Figs. 3A-C and 8-9) an apparatus (flow meter 70) to measure a flow rate of a fluid ([0010]), the apparatus (70) comprising: 
a detection strip (leaves L1’ and L2’) having a first end disposed in a fixed position and a second end being free-floating, the detection strip (L1’ and L2’) being positioned in a path of the fluid, thereby causing the detection strip (L1’ and L2’) to flex and displacing the second end of the detection strip (L1’ and L2’) ([0011]; [0069]-[0070]); 
a displacement sensor (electronic circuit 147) adapted to measure an amount of displacement of the detection strip (L1’ and L2’) at a location along a lengthwise axis of the detection strip (L1’ and L2’) distal from the first end, the displacement sensor (electronic circuit 147) providing an output (voltage change based on angle of deformation of the leaves in response to the flow rate of the fluid); 
Pauncz does not teach that the apparatus measures a mass flow rate, that the fluid being measured is a gas-blown metal powder, and that the controller is configured to control the mass flow rate of the gas-blown metal powder material in accordance with a feedback loop for direct metal deposition onto a workpiece.
Dullea teaches (Figs. 14a-b) an apparatus (mass flow sensor 159) to measure the mass flow rate of a gas-blown metal powder (streams 150a and 150b) comprising a controller (computer 129; [0132]) configured to control the mass flow rate of the gas-blown metal powder material in accordance with a feedback loop for direct metal deposition onto a workpiece ([0150]-[0151]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Pauncz to incorporate the teachings of Dullea to include that the apparatus measures a mass flow rate, that the fluid being measured is a gas-blown metal powder, and that the controller is configured to control the mass flow rate of the gas-blown metal powder material in accordance with a feedback loop for direct metal deposition onto a workpiece. Doing so provides a controlled deposition process producing metallic hardware with exceptional material properties and good dimensional repeatability ([0022]).
Regarding claim 2, Pauncz further teaches (Figs. 3A-C and 8-9) the detection strip (L1’ and L2’) is enclosed within a housing (conduit 78) ([0069]), the displacement sensor (147) being fixed relative to the housing (78) ([0082]).
claim 3, the combination of Pauncz and Dullea teaches all of the elements of the current invention as described above. Pauncz does not teach that the housing includes a metal powder inlet port and a metal powder outlet port.
Dullea further teaches (Fig. 14a) that a housing (flow diverter 149) for the mass flow rate of the gas-blown metal powder (150a and 150b) includes a metal powder inlet port (inlet 150) and a metal powder outlet port (delivery path 154) ([0149]-[0150]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Pauncz to incorporate the teachings of Dullea to include that that the housing includes a metal powder inlet port and a metal powder outlet port. Doing so provides a controlled deposition process producing metallic hardware with exceptional material properties and good dimensional repeatability ([0022]).
Regarding claim 4, Pauncz further teaches (Figs. 3A-C) that the housing (78) includes a tapered conical interior surface for guiding travel of the fluid (see Figs. 3A-C; [0069]).
	Pauncz does not teach that the fluid is gas-blown metal powder.
Dullea teaches that the fluid is gas-blown metal powder ([0149]-[0150]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Pauncz to incorporate the teachings of Dullea to include that that the fluid is gas-blown metal powder. Doing so provides a controlled deposition process producing metallic hardware with exceptional material properties and good dimensional repeatability ([0022]).
	Regarding claim 5, Pauncz further teaches (Figs. 3A-C) that the housing (78) defines a fluid flow path ([0069]-[0070]).
Pauncz does not teach that the fluid is gas-blown metal powder.
Dullea teaches that the fluid is gas-blown metal powder ([0149]-[0150]).

Regarding claim 7, the combination of Pauncz and Dullea teaches all of the elements of the current invention as described above. Pauncz does not teach that the controller is operable to maintain the mass flow rate of the gas-blown metal powder within a predetermined acceptable range.
Dullea further teaches (Figs. 14a-b) that the controller (129) is operable to maintain the mass flow rate of the gas-blown metal powder (150a and 150b) within a predetermined acceptable range ([0150]-[0152]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Pauncz to incorporate the teachings of Dullea to include that the controller is operable to maintain the mass flow rate of the gas-blown metal powder within a predetermined acceptable range. Doing so provides a controlled deposition process producing metallic hardware with exceptional material properties and good dimensional repeatability ([0022]).
Claims 8-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dullea in view of Pauncz.
Regarding claim 8, Dullea further teaches (Fig. 1) a method of direct metal deposition ([0022]) comprising: providing a continuous flow of metal powder (metal powder 20) for direct metal deposition onto a surface of a workpiece (substrate 19) ([0100]); measuring the powder flow rate in real time using a sensor (159), the sensor providing an output ([0151]); determining, using a controller (129), a mass flow rate of the continuous flow of metal powder (150a and 150b) based on the sensor (159) output ([0151]); controlling an amount of the metal powder (20) that continues to flow to the workpiece (19) based on the determined mass flow rate [(0151]-[0153]); and melting the metal powder (20) at the 
Dullea does not teach positioning a detection strip in the flow of metal powder such that the metal powder impacts the detection strip and causes a deflection of the detection strip and measuring, using the sensor, the deflection of the detection strip at a location along a lengthwise axis of the detection strip.
Pauncz further teaches (Figs. 3A-C) positioning a detection strip (L1’ and L2’) in the flow of a fluid such that the fluid impacts the detection strip (L1’ and L2’) and causes a deflection of the detection strip (L1’ and L2’) and measuring, using a sensor (147), the deflection of the detection strip (L1’ and L2’) at a location along a lengthwise axis of the detection strip (L1’ and L2’) to determine the flow rate of the fluid ([0061]; [0069]-[0070]; [0081]-[0083]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Dullea to incorporate the teachings of Pauncz to include positioning a detection strip in the flow of metal powder such that the metal powder impacts the detection strip and causes a deflection of the detection strip and measuring, using the sensor, the deflection of the detection strip at a location along a lengthwise axis of the detection strip. Doing so provides a flow meter competent of measuring a wide range of flow rates ([0010]).
Regarding claim 9, the combination of Dullea and Pauncz teaches all of the elements of the current invention as described above. Dullea does not teach that the detection strip includes a cantilevered portion that is positioned in a flow path of the metal powder.
Pauncz further teaches (Figs. 3A-C) that the detection strip (L1’ and L2’) includes a cantilevered portion that is positioned in a flow path of the fluid ([0069]-[0070]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Dullea to incorporate the teachings of Pauncz to include that the 
Regarding claim 10, the combination of Dullea and Pauncz teaches all of the elements of the current invention as described above. Dullea does not teach that measuring the deflection of the detection strip is performed by a non-contact sensor.
Pauncz further teaches (Figs. 3A-C) that measuring the deflection of the detection strip (L1’ and L2’) is performed by a non-contact sensor (147) ([0069]-[0070]; [0081]-[0083]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Dullea to incorporate the teachings of Pauncz to include that measuring the deflection of the detection strip is performed by a non-contact sensor. Doing so provides a flow meter competent of measuring a wide range of flow rates ([0010]).
Regarding claim 11, the combination of Dullea and Pauncz teaches all of the elements of the current invention as described above. Dullea does not teach that measuring the deflection of the detection strip is performed by a contact sensor.
Pauncz further teaches (Figs. 15A-B) that measuring the deflection of the detection strip (leaf L(9)) is performed by a contact sensor (strain gage 215) ([0095]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Dullea to incorporate the teachings of Pauncz to include that measuring the deflection of the detection strip is performed by a contact sensor. Doing so provides a flow meter competent of measuring a wide range of flow rates ([0010]).
Regarding claim 15, Dullea further teaches that the controller (129) determines the mass flow rate based on a formula stored to computer readable memory ([0118]; [0133]; [0151]-[0153]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pauncz in view of Dullea, further in view of Utriainen (US20090312954A1).
claim 6, the combination of Pauncz and Dullea teaches all of the elements of the current invention as described above except that the detection strip defines a length that is greater than ten times its width and defines a constant cross-sectional area.
Utriainen teaches (Fig. 3b) a gas sensor comprising a detection strip (electrode) within a flow of gas, wherein the detection strip (electrode) defines a length that is greater than ten times its width and defines a constant cross-sectional area ([0041]; [0045]; [0052]-[0053] “According to an embodiment of the invention, in an electrode configuration, the L/W values cover at least one order of magnitude of the L/W-range.”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the combination of Pauncz and Dullea to further incorporate the teachings of Utriainen to include that the detection strip defines a length that is greater than ten times its width and defines a constant cross-sectional area. Doing so increases the sensor’s sensitivity during detection ([0052]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Dullea in view of Pauncz, further in view of Utriainen.
Regarding claim 12, the combination of Pauncz and Dullea teaches all of the elements of the current invention as described above except that the detection strip defines a length that is greater than ten times its width.
Utriainen further teaches (Fig. 3b) that the detection strip (electrode) defines a length that is greater than ten times its width ([0041]; [0045]; [0052]-[0053] “According to an embodiment of the invention, in an electrode configuration, the L/W values cover at least one order of magnitude of the L/W-range.”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the combination of Pauncz and Dullea to further incorporate the .
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Dullea in view of Pauncz, further in view of Dave et al. (US20160185048A1), hereinafter Dave.
Regarding claim 13, the combination of Dullea and Pauncz teaches all of the elements of the current invention as described above. Dullea further teaches that the controller (129) determines the mass flow rate based on a formula stored to computer readable memory ([0118]; [0133]; [0151]-[0153]). 
Neither Dullea nor Pauncz teaches that the controller determines the mass flow rate based on a calibration chart stored to computer readable memory.
Dave teaches determining a melt pool solidification rate for additive manufacturing based on a calibration chart stored to computer readable memory ([0057]; [0133]-[0135]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the combination of Dullea and Pauncz to incorporate the teachings of Dave to include that the controller determines the mass flow rate based on a calibration chart stored to computer readable memory. Doing so enables accurate control of the manufacturing process to maintain parameters within prescribed ranges ([0133]-[0135]).
Regarding claim 14, the combination of Dullea and Pauncz teaches all of the elements of the current invention as described above. Dullea further teaches that the controller (129) determines the mass flow rate based on a formula stored to computer readable memory ([0118]; [0133]; [0151]-[0153]). 
Neither Dullea nor Pauncz teaches that the controller determines the mass flow rate based on a look-up table stored to computer readable memory.

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the combination of Dullea and Pauncz to incorporate the teachings of Dave to include that the controller determines the mass flow rate based on a look-up table stored to computer readable memory. Doing so enables accurate control of the manufacturing process to maintain parameters within prescribed ranges ([0133]-[0135]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL R RIZZO whose telephone number is (571) 272-8991. The examiner can normally be reached Monday-Thursday and Alternate Fridays 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS, can be reached on (571) 242-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/RACHEL R RIZZO/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763